          Case 1:18-cv-09684-KPF Document 59 Filed 07/20/20 Page 1 of 1
                                                                         Chrysler East Building
                                                                         666 Third Avenue, 20th floor
                                                                         New York, NY 10017
                                                                         Main (212) 451-2900
                                                                         Fax (212) 451-2999
                                                                         jvujovic@rc.com
                                                                         Direct (212) 451-2916


July 20, 2020
                                                       MEMO ENDORSED
Via ECF
Hon. Ona T. Wang, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl St.
New York, New York 10007
Re: Moskovics v. Metropolitan Life Insurance Company
    Civil Action No. 1:18-cv-09684-KPF
Dear Judge Wang:
         This office represents defendant Metropolitan Life Insurance Company (“MetLife”) in the
above-referenced matter. By its Order dated and entered on July 20, 2020 (Doc. No. 57), the Court
scheduled a pre-settlement Zoom call for July 23, 2020 at 10:30 a.m. MetLife’s counsel of record,
Michael Bernstein and Jovana Vujovic, are both unavailable for the July 23, 2020 call due to prior
work commitments (Mr. Bernstein is scheduled to present at a webinar on the morning of July 23,
2020 and Ms. Vujovic is scheduled to attend a settlement conference in another matter on July 23,
2020 beginning at 9:30 a.m.). MetLife’s counsel and Plaintiff’s counsel are available for a pre-
settlement Zoom call anytime on July 24, 2020. For the foregoing reasons, and with the consent of
Plaintiff’s counsel, we respectfully request that the pre-settlement Zoom call be adjourned to July 24,
2020.

The July 23, 2020 10:30 am call is hereby
adjourned to July 28, 2020 at 4:00 pm.                 Respectfully submitted,
Defendant is directed to email the Court and
Plaintiff a Zoom link on July 27, 2020. The            /s/Jovana Vujovic
Clerk of Court is directed to close ECF                Jovana Vujovic
58. SO ORDERED.                                        ROBINSON & COLE LLP
                                                       666 Third Avenue, 20th Floor
                                                       New York, NY 10017
____________
                                                       Attorneys for Defendant
Ona T. Wang July 20, 2020
U.S.M.J.
cc: Samuel Karpel (counsel for Plaintiff, via ECF)
